ORDER FOR FINAL JUDGMENT

GOLDBERG, Senior Judge:
Upon consideration of Plaintiff’s Status Report Post-Remand, and upon consent of counsel, it is hereby,
ORDERED that FINAL JUDGMENT in this matter is hereby entered based upon the Department of Labor’s June 25, 2003, Revised Determination on Remand certifying Plaintiff as eligible for Trade Adjustment Assistance under Section 223 of the Trade Act of 1974 and NAFTA-TAA under Section 250 of the Trade Act of 1974.
ENTERED THIS 17th DAY OF JULY, 2003.
Richard W. Goldberg,

Senior Judge.